IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         AF 06-0377
                                     _________________




IN THE MATTER OF ADOPTING RULES FOR
PUBLIC ACCESS AND PRIVACY TO COURT                                     ORDER
RECORDS IN MONTANA



                                     _________________

       Judy Meadows, State Law Librarian, and Karen Nelson, Director of Information
Technology, Office of the Supreme Court Administrator, have filed in this matter a Petition
to Amend and Extend Implementation Deadline for the Rules for Public Access and Privacy
to Court Records in Montana (Rules).
       The Petition notes that as part of the Court’s education efforts with respect to the
Rules under Section 8.30, it is apparent that Section 4.5(c) of the rules is confusing. The
Petition requests that the first line of this section be amended to read:
       Unless required to be made public, the following information is not available
       without leave of the court:

The Petition indicates that this minor change in wording will assist in the general
understanding of the Rules and their implementation.
       The Petition also represents that recent educational efforts have demonstrated that the
courts and clerks of courts are not yet ready to implement the rules and that there is particular
difficulty in applying Section 4.5’s restrictions for Social Security numbers, full birthdates,
financial account numbers and minor’s full names. Although frequently not required by
statute, and thus restricted under the new Rules, there are numerous current court forms that
require this data. Accordingly, the Petition suggests that this Court delay implementation of
the Rules until July 1, 2008. the Petition contemplates a sixty (60) day comment period in


                                               1
which courts, clerks of courts and attorneys will address the Taskforce on public access to
privacy and court records in Montana with specific concerns about forms and processes that
will need to be amended to comply with Section 4.5(c). The Taskforce will then use the
following four months to respond to those specific concerns, modify forms and develop
procedures and advice for courts, clerks and practitioners.
       Good cause shown,
       IT IS ORDERED that the first line of Section 4.5(c) of the Rules for Public Access
and Privacy to Court Records in Montana shall be amended to read as follows (the
underlying language being added):
       Unless required to be made public, the following information is not available
       without leave of the court:

       IT IS FURTHER ORDERED that the implementation deadline for the Rules is
extended from December 31, 2007, to July 1, 2008. For sixty (60) days from and after the
date of this Order, courts, clerks and attorneys are encouraged to advise the task force of their
concerns with respect to specific forms and processes that will need to be amended to comply
with Section 4.5(c) of the Rules. In the following four months following the 60 day
comment period, the task force will respond to the specific concerns raised by modifying or
suggesting modifications to forms and developing or suggesting procedures for courts, clerks
and practitioners to comply with Section 4.5(c) of the Rules.
       IT IS FURTHER ORDERED that the Clerk of this Court give notice of this Order to
the State Law Librarian and to the Executive Director of the State Bar of Montana with a
request that this Order be posted on the respective websites; and to the clerk of each district
court in Montana with a request that the clerk provide a copy of this Order to the district
judge of that district.




                                               2
DATED this 12th day of December, 2007.


                                      /S/ KARLA M. GRAY
                                      /S/ JAMES C. NELSON
                                      /S/ BRIAN MORRIS
                                      /S/ JIM RICE
                                      /S/ PATRICIA COTTER
                                      /S/ JOHN WARNER
                                      /S/ W. WILLIAM LEAPHART




                                  3